Citation Nr: 1107758	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 
1970.  

This appeal arises from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy.  

2.  VA records include a current diagnosis of PTSD.  

3.  There is no credible evidence verifying the Veteran's claimed 
in-service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 C.F.R. § 3.304(f)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran filed his claim for service connection for PTSD in 
September 2004.  A September 2004 letter from the RO to the 
Veteran informed him of what was needed from him, requested 
details of his stressors in service, explained what the evidence 
must show to support his claim and how VA could help him with his 
claim.  Neither the Veteran or his representative have raised any 
arguments that the notice the Veteran was provided was 
inadequate.  

As to the duty to assist, the Veteran's service treatment 
records, service personnel records and VA treatment records were 
obtained.  A 2007 letter from the Social Security Administration 
(SSA)  reveals the Veteran was awarded benefits, and the decision 
granting that award has been associated with the claims file.  
Although all the records identified as supporting the SSA award 
decision have not all been obtained, they are shown to date no 
earlier than 1992.  Since this appeal turns on whether the 
Veteran's claimed in-service stressor has been corroborated, 
these SSA records would not be relevant as they are from a time 
far removed from the Veteran's period of service.  As such, 
delaying the adjudication of this claim to obtain his records 
from the Social Security Administration would serve no purpose.    

In addition, while the Veteran has not been afforded a VA 
examination to determine if his claimed in-service stressors 
caused PTSD, since there is no verification of his claimed 
stressors, a VA examination would not provide the evidence 
necessary to substantiate his claim.  


SERVICE CONNECTION FOR PTSD

The criteria for service connection for PTSD are set out at 
38 C.F.R. § 3.304 (f)(2010).  Service connection for 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The following provisions 
apply to claims for service connection of posttraumatic stress 
disorder diagnosed during service or based on the specified type 
of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 

(2) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror. 

(4) If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war experience, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 

(5) If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident. Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy. Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  

A review of the record reflects that after the Veteran submitted 
his claim for service connection for PTSD in September 2004, he 
was eventually assessed as having that disorder in October 2005.  
Thereafter, little attention seems to have been given to it, with 
some records noting it to be a provisional diagnosis, when it is 
mentioned at all.  Nevertheless, assuming the Veteran has the 
diagnosis, it was indicated in October 2005, to be non-combat 
related; and to the extent it is linked to anything at all from 
service, it is linked to "extreme racial prejudice."  The only 
specific behavior identified as such was a "fellow security 
guard in Spain put a cocked pistol to head and threatened to kill 
him," and when caucasian airmen "threw his bed roll out" of 
the barracks during basic training.  

As the evidence of record clearly demonstrates the Veteran was 
not engaged in combat in service, PTSD was not diagnosed in 
service, he was not held as a Prisoner of War, the event in 
question was not related to fear of a terrorist or violent 
military attack, and given the circumstances explained below 
regarding the pistol pointed at him, the Veteran has not 
described a personal assault in service, his claimed in-service 
stressors must be verified.  

With respect to the Veteran's service medical records, they show 
his service enlistment examination in September 1968 found no 
neurological or psychiatric disorders.  Physical Inspection in 
October 1968 found no additional defects.  Service treatment 
records do not include any complaints describing any psychiatric 
symptoms in service, or any diagnosis of a psychiatric disorder 
in service.  His June 1970 separation examination again noted his 
psychiatric and neurological evaluations were normal.  On his 
Report of Medical History in June 1970 the Veteran denied having 
a history of depression, frequent trouble sleeping, frequent or 
terrifying nightmares or nervous trouble of any sort.  On the 
back of the form, next to the question of whether he had ever 
been discharged from the military because of physical, mental or 
other reasons is written "cant adjust to military, general 
discharge."  

The Veteran's Form DD 214 indicates his occupational specialty in 
service was security police.  He served at Lackland Air Force 
Base and a Moron Air Force Base in Spain.  His awards and 
decorations include the National Defense Service Medal.  There 
are no records indicative of combat and the Veteran has not 
alleged he ever engaged in combat.  

Service personnel records reveal he was given an Under Honorable 
Conditions Discharge based on frequent involvement of a 
discreditable nature with civil and military authorities.  Three 
Article 15s had been administered.  In February 1970 he was 
disciplined for being disorderly while on station at the main 
gate of Moron Air Force Base.  March 1970 records reveal he was 
given a letter of reprimand for being disrespectful of a Spanish 
Security Policeman and other personnel, and in May 1970 he was 
reduced in rank for disorderly conduct while in Sevilla, Spain; 
found to be derelict in performance of his duties; to have failed 
to appear at his appointed duty post; and to have failed to 
comply with an order not to leave the confines of Moron Air Force 
Base.  


The Veteran's service personnel records do not include any report 
by the Veteran of being subjected to abusive language.  There are 
statements in the Veteran's personnel file, however reflecting 
the Veteran used abusive language toward others.  As to having a 
gun held on him as a form of racial prejudice or intimidation, 
the Veteran's service personnel records reflect the actual 
circumstances to have been when a Spanish Army lieutenant was 
detaining the Veteran for the Spanish Police.  The Veteran, who 
was reportedly armed with a knife, had intimidated others with 
the knife, and had been verbally abusive to a group of women when 
the lieutenant took action.  The action taken was simply to hold 
the Veteran until the Spanish police arrived, rather than 
threaten to kill him with the weapon to his head.  There is no 
indication in the record that the Veteran was the object of any 
racial prejudice.  It appears the Veteran himself instigated the 
actions that took place on this occasion.   

As to finding his bed roll thrown out of the barracks during 
basic training, it is all but inconceivable this would have been 
documented in any archived record , and in fact, the Veteran 
affirmatively stated in November 2004, he did not report it.  
Thus, it too is not corroborated, and indeed, even if it were to 
have occurred, that alone does not establish it was motivated by 
racial prejudice.   

In these circumstances, the Board concludes there is no credible 
supporting evidence the claimed stressors occurred.  Absent that, 
service connection is not warranted.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


